

116 S1303 IS: Humanitarian Upgrades to Manage and Assist our Nation's Enforcement Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1303IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to address the protective custody of alien children
			 accompanied by parents, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Humanitarian Upgrades to Manage and Assist our Nation's Enforcement Act of 2019 or the HUMANE Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Family unification.Sec. 3. Repatriation of unaccompanied alien children.Sec. 4. Child welfare and law enforcement information sharing.Sec. 5. Accountability for children and taxpayers.Sec. 6. Custody of unaccompanied alien children in removal proceedings under section 240 of the Immigration and Nationality Act.Sec. 7. Fraud in connection with the transfer of custody of unaccompanied alien children.Sec. 8. Notification of States and foreign governments, reporting, and monitoring.Sec. 9. Reports to Congress.Sec. 10. Asylum processing.Sec. 11. Biometric and DNA collection.Sec. 12. Standard operating procedures; facilities standards.Sec. 13. Regional processing centers.Sec. 14. Authorization to hire additional U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement personnel.Sec. 15. Ports of entry infrastructure improvements.Sec. 16. Foreign engagement strategy.Sec. 17. Deterring visa overstays. 2.Family unification (a)In generalSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:
				
					(e)Protective custody of arriving alien children accompanied by parents
 (1)In generalNotwithstanding any other provision of law, including section 3142 of title 18, United States Code, any judicial determination (including any judicial determination made in Flores v. Sessions et. al. (9th Cir. July 5, 2017; C.D. CA. July 24, 2015)), consent decree, or settlement agreement issued before the date of enactment of the HUMANE Act of 2019, and section 236.3 of title 8, Code of Federal Regulations (or a successor regulation), the Secretary of Homeland Security is not required to implement the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK (commonly known as the “Flores settlement agreement”), and may not use any Federal Funds to implement such agreement, with respect to an alien child who is younger than 18 years of age if such child is accompanied by a parent or legal guardian.
						(2)Family residential centers
 (A)In generalExcept as provided in subparagraph (B), the Secretary of Homeland Security shall house any alien child described in paragraph (1) who is unlawfully present in the United States together with the parent of such child in a family residential center or a regional processing center maintained by the Secretary of Homeland Security during the pendency of civil or criminal proceedings.
 (B)ExceptionThe Secretary of Homeland Security may not temporarily house an alien child referred to in subparagraph (A) in the manner described in such subparagraph if the Secretary—
 (i)is unable to verify that an individual accompanying the alien child is the parent of the alien child;
 (ii)determines that the accompanying parent of the alien child— (I)has a violent criminal history; or
 (II)has committed or been convicted of— (aa)an aggravated felony;
 (bb)a crime involving the attempted use of physical force or the threatened use of a deadly weapon; (cc)an assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code); or
 (dd)an offense described in section 212(a)(2) or 237(a)(2); (iii)determines that the alien child has been a victim of domestic abuse or sexual abuse; or
 (iv)the alien child is— (I)a victim of trafficking;
 (II)at risk of becoming a victim of trafficking; (III)in danger of abuse or neglect at the hands of the accompanying parent of the alien child; or
 (IV)a danger to himself or herself or to others. (C)Conditions for custodyThe Secretary of Homeland Security shall ensure that—
 (i)each family residential facility or regional processing center, as applicable, is secure and safe; and
 (ii)each alien child and each accompanying parent at a family residential facility or regional processing center—
 (I)has suitable living accommodations; (II)has access to drinking water and food;
 (III)has timely access to medical assistance, including mental health assistance; (IV)has access to recreational facilities, educational services, entertainment options, clothing, family visitation, and legal counsel (to the greatest extent practicable in accordance with section 292); and
 (V)has access to any other service necessary for the adequate care of a minor child. (3)Protective custody of accompanied alien children ineligible for housing in a family residential centerIf an alien child described in paragraph (1) may not be housed with the accompanying parent of the alien child in a family residential center or regional processing center in accordance with paragraph (2)(A), the child shall be treated as an unaccompanied alien child under the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232 et seq.).
 (4)Prioritization of accompanied minor and family unit proceedingsTo the maximum extent practicable, the Secretary of Homeland Security and the Attorney General shall prioritize civil and criminal proceedings and decisions on requests for relief from removal of accompanied alien children and families who are in custody under this subsection..
 (b)ApplicabilityThe amendments made by this Act shall apply regardless of the date of the occurrence of an action giving rise to the admissibility or custody of the accompanied child or parent.
 (c)Rule of constructionNothing in this section, or in the amendments made by this section, may be construed as terminating the settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK (commonly known as the Flores settlement agreement), with respect to an unaccompanied alien child (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))).
			3.Repatriation of unaccompanied alien children
 (a)In generalSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)) is amended—
 (1)in paragraph (2)— (A)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children.—;
 (B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States shall be treated in accordance with subparagraph (B) and inserting shall be treated in accordance with subparagraph (B) or subsection (b), as appropriate; and
 (C)in subparagraph (C)— (i)by amending the subparagraph heading to read as follows: Agreements with foreign countries.—; and
 (ii)in the matter preceding clause (i), by inserting and any other foreign country that the Secretary determines to be appropriate after countries contiguous to the United States;
 (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and (3)inserting after paragraph (2) the following:
					
 (3)Mandatory expedited removal of criminals and gang membersNotwithstanding any other provision of law, the Secretary of Homeland Security shall place an unaccompanied alien child in a proceeding in accordance with section 235 of the Immigration and Nationality Act (8 U.S.C. 1225), if the Secretary determines or has reason to believe that the alien—
 (A)has been convicted of any offense carrying a maximum term of imprisonment of more than 180 days; (B)has been convicted of, or found to be a juvenile offender based on, an offense that involved—
 (i)the use or attempted use of physical force, or threatened use of a deadly weapon; (ii)the purchase, sale, offering for sale, exchange, use, ownership, possession, or carrying, or, of attempting or conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or carry, any weapon, part, or accessory which is a firearm or destructive device (as defined in section 921(a) of title 18, United States Code) in violation of any law;
 (iii)child abuse and neglect (as defined in section 40002(a)(3) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)(3)));
 (iv)assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code); (v)the violation of a protection order (as defined in section 2266 of title 18, United States Code);
 (vi)driving while intoxicated or driving under the influence (as such terms are defined in section 164 of title 23, United States Code); or
 (vii)any offense under foreign law (except a purely political offense) that, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (C)has been convicted of, or found to be a juvenile offender based on, more than 1 criminal offense (other than minor traffic offenses);
 (D)has been convicted of, or found to be a juvenile offender based on a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon;
 (E)has engaged in, is engaged in, or is likely to engage after entry in any terrorist activity (as defined in section 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii))), or intends to participate or has participated in the activities of a foreign terrorist organization (as designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189));
 (F)has engaged in, is engaged in, or any time after a prior admission engages in activity described in section 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4));
 (G)is or was a member of a criminal gang (as defined in section 101(a)(53) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(53)));
 (H)provided materially false, fictitious, or fraudulent information regarding age or identity to the United States Government with the intent to inaccurately classify as an unaccompanied alien child; or
 (I)has entered the United States more than once in violation of section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing that the entry was unlawful..
 (b)Prioritization of proceedingsThe Secretary of Homeland Security and the Attorney General shall ensure that immigration proceedings and any claims for relief, including asylum, for an unaccompanied minor child are prioritized and expeditiously adjudicated.
 4.Child welfare and law enforcement information sharingSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)) is amended by adding at the end the following:
			
				(5)Information sharing
 (A)Immigration statusIf the Secretary of Health and Human Services considers placing an unaccompanied alien child with a potential sponsor, the Secretary of Homeland Security shall notify the Secretary of Health and Human Services of the immigration status of such potential sponsor before making such placement.
 (B)Other informationThe Secretary of Health and Human Services, upon request, shall provide to the Secretary of Homeland Security and the Attorney General any relevant information relating to an unaccompanied alien child who is, or has been, in the custody of the Secretary of Health and Human Services, including the location of such child and any person to whom custody of the child has been transferred, for any legitimate law enforcement objective, including the enforcement of the immigration laws..
 5.Accountability for children and taxpayersSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, as amended by section 4, is further amended by adding at the end the following:
			
 (6)Inspection of facilitiesThe Inspector General of the Department of Health and Human Services shall conduct regular inspections of facilities utilized by the Secretary of Health and Human Services to provide care and custody of unaccompanied alien children who are in the immediate custody of the Secretary to ensure that such facilities are operated in the most efficient manner practicable.
 (7)Facility operations costsThe Secretary of Health and Human Services shall ensure that facilities utilized to provide care and custody of unaccompanied alien children are operated efficiently and at a rate of cost that is not greater than $500 per day for each child housed or detained at such facility, unless the Secretary certifies that compliance with this requirement is temporarily impossible due to emergency circumstances..
		6.Custody of unaccompanied alien children in removal proceedings under section 240 of the Immigration
			 and Nationality Act
 (a)In generalSection 235(c)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(2)) is amended by adding at the end the following:
				
					(C)Children in removal proceedings under section 240
 (i)Limitation on placementNotwithstanding any settlement or consent decree previously issued before the date of the enactment of this subparagraph, section 236.3 of title 8, Code of Federal Regulations, or a similar successor regulation, an unaccompanied alien child who has been placed in a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) may not be placed in the custody of a nongovernmental sponsor or otherwise released from the immediate custody of the United States Government unless—
 (I)the nongovernmental sponsor is a biological or adoptive parent or legal guardian of the unaccompanied alien child;
 (II)the parent or legal guardian is legally present in the United States at the time of such placement; (III)the parent or legal guardian has undergone a mandatory biometric criminal history check;
 (IV)if the nongovernmental sponsor is the biological parent, the parent’s relationship to the alien child has been verified through DNA testing conducted by the Secretary of Health and Human Services;
 (V)if the nongovernmental sponsor is the adoptive parent, the parent’s relationship to the alien child has been verified with the judicial court that issued the final legal adoption decree by the Secretary of Health and Human Services; and
 (VI)the Secretary of Health and Human Services has determined that the alien child is not a danger to himself or herself, a danger to the community, or a flight risk.
 (ii)ExceptionsIf the Secretary of Health and Human Services determines that an unaccompanied alien child is a victim of severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), a special needs child with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), a child who has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has been significantly harmed or threatened, or a child with mental health needs that require ongoing assistance from a social welfare agency, such child may be placed with a grandparent or adult sibling if the grandparent or adult sibling meets the requirements for parents or legal guardians under subclauses (II), (III), and (IV) of clause (i).
						(iii)Failure to appear
 (I)Civil penaltyExcept as provided in subclause (II), if an unaccompanied alien child who was placed with a sponsor fails to appear in a mandatory court appearance, the sponsor shall be subject to a civil penalty of $250 per day until the alien appears in court, up to a maximum penalty of $5,000.
 (II)Burden of proofThe penalty under subclause (I) shall not apply to a sponsor who— (aa)appears in person and proves to the immigration court that the failure to appear by the unaccompanied alien child was not the fault of the sponsor; and
 (bb)supplies the immigration court with documentary evidence that supports the assertion described in item (aa).
 (iv)Prohibition on placement with sex offenders and human traffickersThe Secretary of Health and Human Services may not place an unaccompanied alien child under this subparagraph in the custody of an individual who has been convicted of, or the Secretary has reason to believe was otherwise involved in the commission of—
 (I)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911));
 (II)a crime involving severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)); or
 (III)an offense under Federal, State, or Tribal law that has, as an element of the offense, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon.
 (v)Requirements of criminal background checkEach biometric criminal history check required under clause (i)(III) shall be conducted using a set of fingerprints or other biometric identifier through—
 (I)the Federal Bureau of Investigation; (II)criminal history repositories of all States that the individual lists as current or former residences; and
 (III)any other Federal or State database or repository that the Secretary of Health and Human Services determines to be appropriate.. 
 (b)Home studies and follow-Up services for unaccompanied alien childrenSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(3)) is amended—
 (1)by redesignating subparagraph (C) as subparagraph (D); and (2)by striking subparagraph (B) and inserting the following:
					
						(B)Home studies
 (i)In generalExcept as provided under clause (ii), the Secretary of Health and Human Services shall determine whether a home study is necessary before placing a child with an individual.
 (ii)Required home studiesA home study shall be conducted for a child— (I)who is a victim of a severe form of trafficking in persons or is a special needs child with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102));
 (II)who has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has been significantly harmed or threatened;
 (III)whose proposed sponsor presents a risk of abuse, maltreatment, exploitation, or trafficking to the child based on all available objective evidence if more than 2 other children are residing with the proposed sponsor, or if such sponsor has custody of at least 1 other unaccompanied alien child; or
 (IV)if more than 2 other children are residing with the proposed sponsor, or if such sponsor has custody of at least 1 other unaccompanied alien child.
								(C)Follow-up services and additional home studies
 (i)Pendency of removal proceedingsNot less frequently than once every 180 days until the date on which initial removal proceedings are completed and the immigration judge issues an order of removal, grants voluntary departure under section 240B, or grants the alien relief from removal, the Secretary of Health and Human Services shall conduct follow-up services for any child for whom a home study was conducted and who was placed with a nongovernmental sponsor.
 (ii)Children with mental health or other needsNot less frequently than once every 180 days, until the date that is 2 years after the date on which a child is placed with a nongovernmental sponsor, the Secretary of Health and Human Services shall conduct follow-up services for any child with mental health needs or other needs who could benefit from ongoing assistance from a social welfare agency.
 (iii)Children at riskNot less frequently than once every 90 days until the date that is 2 years after the date on which a child is placed with a nongovernmental sponsor, the Secretary of Health and Human Services shall conduct home studies and follow-up services, including partnering with local community programs that focus on early morning and after school programs for at-risk children who—
 (I)need a secure environment to engage in studying, training, and skills-building programs; and
 (II)are at risk for recruitment by criminal gangs or other transnational criminal organizations in the United States..
				7.Fraud in connection with the transfer of custody of unaccompanied alien children
 (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:  1041.Fraud in connection with the transfer of custody of unaccompanied alien children (a)In generalIt shall be unlawful for a person to obtain custody of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)))—
 (1)by making any materially false, fictitious, or fraudulent statement or representation; or (2)by making or using any false writing or document with the knowledge that such writing or document contains any materially false, fictitious, or fraudulent statement or entry.
							(b)Penalties
 (1)In generalAny person who violates, or attempts or conspires to violate, subsection (a) shall be fined under this title and imprisoned for not less than 1 year.
 (2)Enhanced penalty for traffickingIf the primary purpose of a violation, attempted violation, or conspiracy to violate this section was to subject the child to sexually explicit activity or any other form of exploitation, the offender shall be fined under this title and imprisoned for not less than 15 years..
 (b)Clerical amendmentThe chapter analysis for chapter 47 of title 18, United States Code, is amended by adding at the end the following:
				1041. Fraud in connection with the transfer of custody of unaccompanied alien children..
 8.Notification of States and foreign governments, reporting, and monitoringSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232), as amended by this Act, is further amended by adding at the end the following:
			
				(k)Notification to States
 (1)Before placementThe Secretary of Homeland Security or the Secretary of Health and Human Services shall notify the Governor of a State not later than 48 hours before placing an unaccompanied alien child who is in the custody of such Secretary into the care of a facility or sponsor in such State.
 (2)Initial reportsNot later than 60 days after the date of the enactment of this subsection, the Secretary of Health and Human Services shall submit a report to the Governor of each State in which an unaccompanied alien child was discharged to a sponsor or placed in a facility while remaining in the legal custody of the Secretary during the period beginning October 1, 2013, and ending on the date of the enactment of this subsection.
 (3)Monthly reportsThe Secretary of Health and Human Services shall submit a monthly report to the Governor of each State in which, during the reporting period, an unaccompanied alien child was discharged to a sponsor or placed in a facility while remaining in the legal custody of the Secretary of Health and Human Services.
 (4)ContentsEach report required to be submitted to the Governor of a State under paragraph (2) or (3) shall identify the number of unaccompanied alien children placed in the State during the reporting period, disaggregated by—
 (A)the locality in which the aliens were placed; and (B)the age of such aliens.
 (l)Notification of foreign countryThe Secretary of Homeland Security shall provide information regarding each unaccompanied alien child to the government of the country of which the child is a national to assist such government with the identification and reunification of such child with their parent or other qualifying relative.
 (m)Monitoring requirementThe Secretary of Health and Human Services shall— (1)require all sponsors to agree—
 (A)to receive approval from the Secretary of Health and Human Services before changing the location in which the sponsor is housing an unaccompanied alien child placed in the sponsor’s custody; and
 (B)to provide a current address for the child and the reason for the change of address; (2)provide regular and frequent monitoring of the physical and emotional well-being of each unaccompanied alien child who has been discharged to a sponsor or remained in the legal custody of the Secretary until the child’s immigration case is resolved; and
 (3)not later than 60 days after the date of the enactment of this subsection, submit a plan to Congress for implementing the requirements under paragraphs (1) and (2)..
		9.Reports to Congress
 (a)Reports on care of unaccompanied alien childrenNot later than September 30, 2020, the Secretary of Health and Human Services shall submit to Congress, and make publicly available, a report that includes—
 (1)a detailed summary of the contracts in effect to care for and house unaccompanied alien children, including the names and locations of contractors and the facilities being used;
 (2)for each contractor and facility referred to in paragraph (1), the cost per day to care for and house an unaccompanied alien child, including an explanation of such cost;
 (3)the number of unaccompanied alien children who have been released to a sponsor, if any; (4)a list of the States to which unaccompanied alien children have been released from the custody of the Secretary of Health and Human Services to the care of a sponsor or placement in a facility;
 (5)the number of unaccompanied alien children who have been released to a sponsor who is not lawfully present in the United States, including the country of nationality or last habitual residence and age of such children;
 (6)a determination of whether more than 1 unaccompanied alien child has been released to the same sponsor, including the number of children who were released to such sponsor;
 (7)an assessment of the extent to which the Secretary of Health and Human Services is monitoring the release of unaccompanied alien children, including home studies done and electronic monitoring devices used;
 (8)an assessment of the extent to which the Secretary of Health and Human Services is making efforts— (A)to educate unaccompanied alien children about their legal rights; and
 (B)to provide unaccompanied alien children with access to pro bono counsel; and (9)the extent of the public health issues of unaccompanied alien children, including contagious diseases, the benefits or medical services provided, and the outreach to States and localities about public health issues, that could affect the public.
 (b)Reports on repatriation agreementsNot later than September 30, 2020, the Secretary of State shall submit to Congress, and make publicly available, a report that—
 (1)includes a copy of any repatriation agreement in effect for unaccompanied alien children; (2)describes any such repatriation agreement that is being considered or negotiated; and
 (3)describes the funding provided by the United States Government to the 20 countries that have the highest number of nationals entering the United States as unaccompanied alien children, including amounts provided—
 (A)to deter the nationals of each country from illegally entering the United States; and (B)to care for or reintegrate repatriated unaccompanied alien children in the country of nationality or last habitual residence.
 (c)Reports on returns to country of nationalityNot later than September 30, 2020, the Secretary of Homeland Security shall submit to Congress, and make publicly available, a report that identifies—
 (1)the number of unaccompanied alien children who have voluntarily returned to their country of nationality or habitual residence, disaggregated by—
 (A)country of nationality or habitual residence; and (B)age of the unaccompanied alien children;
 (2)the number of unaccompanied alien children who have been returned to their country of nationality or habitual residence, including the length of time such children were present in the United States;
 (3)the number of unaccompanied alien children who have not been returned to their country of nationality or habitual residence pending travel documents or other requirements from such country, including how long they have been waiting to return; and
 (4)the number of unaccompanied alien children who were granted relief in the United States, whether through asylum, any other immigration benefit or status, or deferred action.
 (d)Reports on immigration proceedingsNot later than September 30, 2020, and not less frequently than every 90 days thereafter, the Secretary of Homeland Security, in coordination with the Director of the Executive Office for Immigration Review, shall submit to Congress, and make publicly available, a report that identifies—
 (1)the number of unaccompanied alien children who, after proceedings under section 235B of the Immigration and Nationality Act (were returned to their country of nationality or habitual residence, disaggregated by—
 (A)country of nationality or residence; and (B)age and gender of such aliens;
 (2)the number of unaccompanied alien children who, after proceedings under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)), prove a claim of admissibility and are placed in proceedings under section 240 of that Act (8 U.S.C. 1229a);
 (3)the number of unaccompanied alien children who fail to appear at a removal hearing that such alien was required to attend;
 (4)the number of sponsors who were levied a penalty, including the amount and whether the penalty was collected, for the failure of an unaccompanied alien child to appear at a removal hearing; and
 (5)the number of aliens that are classified as unaccompanied alien children, the ages and countries of nationality of such children, and the orders issued by the immigration judge at the conclusion of proceedings under section 235(b) of the Immigration and Nationality Act for such children.
 10.Asylum processingSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158(a)) is amended— (1)in subsection (a), by striking (whether or not at a designated port of arrival and including an alien who is brought to the United States after having been interdicted in international or United States waters), and inserting at a designated port of entry (including an alien who is brought to the United States after having been interdicted in international or United States waters),; and
 (2)in subsection (b)(2)(A)— (A)in clause (v), by striking or at the end;
 (B)in clause (vi), by striking the period at the end and inserting ; or at the end; and (C)by adding at the end the following:
					
 (vii)the alien arrived in the United States anywhere other than at a designated port of entry.. 11.Biometric and DNA collection (a)Collection of biometric informationThe Commissioner of U.S. Customs and Border Protection shall verify parentage or other family relationships of individuals apprehended along the border or at designated ports of entry, in accordance with section 411(c) of the Homeland Security Act of 2002 (6 U.S.C. 211(c)), by photographing and collecting biometric information from all alien children apprehended by U.S. Customs and Border Protection who were younger than 18 years of age at the time of such apprehension.
			(b)Collection of DNA samples
 (1)In generalThe Secretary of Homeland Security or the Attorney General shall verify parentage or other family relationships of individuals apprehended along the border or at designated ports of entry, in accordance with section 3(a) of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40702(a)), shall conduct DNA analysis from all alien children younger than 18 years of age who are in the custody of U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement.
 (2)Rapid DNADNA analysis conducted under paragraph (1) may be may be carried out with Rapid DNA instruments (as defined in section 3(c)(3) of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40702(c)(3))).
				12.Standard operating procedures; facilities standards
 (a)Standard operating proceduresSection 411(k)(1) of the Homeland Security Act of 2002 (6 U.S.C. 211(k)) is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E)(iv), by striking the period at the end and inserting ; and; and (3)adding at the end the following:
					
 (F)standard operating procedures regarding the detection, interdiction, inspection, processing, or transferring of alien children that officers and agents of U.S. Customs and Border Protection shall employ in the execution of their duties..
				(b)Facilities standards
 (1)Initial review and updateNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall review and update the regulations under part 115 of title 6, Code of Federal Regulations, which set standards to prevent, detect, and respond to sexual abuse and assault in immigration detention facilities and other holding facilities under the jurisdiction of the Department of Homeland Security.
 (2)Quadrennial reviewThe Secretary of Homeland Security shall review and update the regulations referred to in paragraph (1) not less frequently than once every 4 years.
 13.Regional processing centersSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following:
			
				437.Regional processing centers
 (a)In generalThe Secretary shall establish at least 4 regional processing centers located in high traffic sectors of U.S. Border Patrol, as determined by the Secretary, along the southern border land border of the United States. All family units apprehended by U.S. Customs and Border Protection in such sectors shall be expeditiously transported to the nearest regional processing center.
 (b)PurposeThe regional processing centers established pursuant to subsection (a) shall carry out family unit processing activities, including—
 (1)criminal history checks; (2)identity verification;
 (3)DNA analysis; (4)medical screenings;
 (5)asylum interviews and credible fear determinations under section 235 of the Immigration and Nationality Act (8 U.S.C. 1225); and
 (6)other activities prescribed by the Secretary. (c)Personnel and living conditionsThe regional processing centers established pursuant to subsection (a) shall include—
 (1)personnel assigned from— (A)U.S. Customs and Border Protection;
 (B)U.S. Immigration and Customs Enforcement; (C)the Federal Emergency Management Agency;
 (D)U.S. Citizenship and Immigration Services; and (E)the Office of Refugee Resettlement of the Department of Health and Human Services;
 (2)upon agreement with the Secretary of Defense, personnel assigned from the Department of Defense;
 (3)sufficient medical staff, including physicians specializing in pediatric or family medicine, nurse practitioners, and physician assistants;
 (4)licensed social workers; (5)mental health professionals; and
 (6)a sufficient number of detention beds to detain all family units apprehended by U.S. Customs and Border Protection in the sector of the U.S. Border Patrol in which such regional processing center is located for not fewer than 20 days.
 (d)Immigration judgesDuring the 2-year period beginning on the date of the enactment of this section, the Attorney General shall assign not fewer than 2 immigration judges to each southwest border family residential center or other southwest border location agreed upon by the Attorney General and the Secretary of Homeland Security to expeditiously adjudicate the immigration proceedings of family units and other aliens arrested and detained by the Department of Homeland Security.
					(e)Criminal history checks and DNA analysis
 (1)In generalEach biometric criminal history check carried out under subsection (b)(1) shall be conducted using a set of fingerprints or other biometric identifier obtained from—
 (A)the Federal Bureau of Investigation; (B)the criminal history repositories of all States that the individual listed as a current or former residence; and
 (C)any other appropriate Federal or State database or repository, as determined by the Secretary of Health and Human Services..
			
 (2)Use of rapid dna instrumentsDNA analysis under subsection (b)(3) may be carried out with Rapid DNA instruments.
 (f)Exceptions for additional purposesSubject to operational and spatial availability, in the event of a major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or any homeland security crisis requiring the establishment of a departmental Joint Task Force under section 708(b), the Secretary may temporarily utilize a regional processing center to carry out operations relating to such declaration or crisis.
 (g)Private donationsThe Department of Homeland Security may accept donations from the private sector, nongovernmental organizations, and other groups independent of the Federal Government for the care of children and family units detained at a regional processing center established under subsection (a), including—
 (1)medical goods and services;
 (2)school supplies; (3)toys;
 (4)clothing; and (5)any other items intended to promote the well being of such children and family units.
 (h)DefinitionsIn this section, the terms DNA analysis, DNA sample, and Rapid DNA instruments have the meanings given such terms under section 3(c) of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40702(c))..
		14.Authorization to hire additional U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement personnel
 (a)OfficersThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 600 new Office of Field Operations Officers (above the current attrition level) during every fiscal year until the total number of Office of Field Operations Officers equals and sustains the requirements identified each year in the Workload Staffing Model.
 (b)Support staffThe Commissioner is authorized to hire, train, and assign support staff, including technicians, to perform non-law enforcement administrative functions to support the new Office of Field Operations officers hired pursuant to subsection (a).
 (c)Agriculture specialistsNot later than September 30, 2021, the Secretary of Homeland Security shall hire, train, and assign to duty 631 U.S. Customs and Border Protection Agriculture Specialists to ports of entry along the southern and northern borders of the United States.
 (d)Traffic forecastsIn calculating the number of Office of Field Operations Officers needed at each port of entry through the Workload Staffing Model, the Commissioner shall—
 (1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and
 (2)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (e)GAO reportIf the Commissioner does not hire 600 additional Office of Field Operations officers pursuant to subsection (a) during fiscal year 2020, or during any subsequent fiscal year in which the hiring requirements set forth in the Workload Staffing Model have not been achieved, the Comptroller General of the United States shall—
 (1)conduct a review of U.S. Customs and Border Protection hiring practices to determine the reasons that such requirements were not achieved and other issues related to hiring by U.S. Customs and Border Protection; and
 (2)submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the results of the review conducted under paragraph (1).
 (f)U.S. Immigration and Customs Enforcement personnel increasesThe Director of U.S. Immigration and Customs Enforcement shall hire, train, and assign— (1)not fewer than 1,000 new Enforcement and Removal Operations Officers;
 (2)not fewer than 665 Enforcement and Removal Operations support personnel to address case management responsibilities;
 (3)not fewer than 128 attorneys in the Office of the Principal Legal Advisor; and (4)not fewer than 41 support staff within the Office of the Principal Legal Advisor to assist immigration judges within the Executive Office for Immigration Review with removal, asylum, and custody determination proceedings.
				15.Ports of entry infrastructure improvements
			(a)Additional ports of entry
 (1)AuthorityThe Secretary of Homeland Security may construct new ports of entry along the northern and southern borders of the United States at locations determined by the Secretary, after appropriate consultations pursuant to paragraph (2).
				(2)Consultations
 (A)Requirement to consultThe Secretary of Homeland Security shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, the Administrator of the General Services Administration, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States before selecting a location for any new port constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required under subparagraph (A) shall be to minimize any negative impacts of new ports of entry on the environment, culture, commerce, and quality of life of the communities and residents located near such new ports of entry.
 (b)Expansion and modernization of high-Priority border ports of entryNot later than September 30, 2021, the Secretary of Homeland Security shall modernize the top 10 high-priority ports of entry on the southern border of the United States.
 (c)Port of entry prioritizationThe Secretary of Homeland Security shall complete the expansion and modernization of ports of entry pursuant to subsection (b), to the extent practicable, before constructing any new ports of entry pursuant to subsection (a).
			(d)Notification
 (1)New ports of entryNot later than 15 days after determining the location of a new port of entry pursuant to subsection (a), the Secretary of Homeland Security shall submit a report to the entities listed in paragraph (2) that includes—
 (A)the location of the new port of entry; (B)a description of the need for, and anticipated benefits of, the new port of entry;
 (C)a description of the consultations undertaken by the Secretary pursuant to subsection (a)(2); (D)any actions that will be taken to minimize negative impacts of the new port; and
 (E)the anticipated timeline for completing the construction of the new port of entry.
 (2)RecipientsThe entities listed in this paragraph are— (A)the members of Congress that represent the State or congressional district in which the new port of entry will be located;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Finance of the Senate;
 (D)the Committee on the Judiciary of the Senate; (E)the Committee on Homeland Security of the House of Representatives;
 (F)the Committee on Ways and Means of the House of Representatives; and (G)the Committee on the Judiciary of the House of Representatives.
 (3)Top 10 high-volume portsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the congressional committees listed under paragraph (2) that—
 (A)lists the top 10 high-volume ports of entry on the southern border of the United States; and (B)the Secretary’s plan for expanding the primary and secondary inspection lanes at each port of entry referred to in subparagraph (A).
					16.Foreign engagement strategy
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security, shall submit a strategy to the congressional committees listed in subsection (c) that describes how the United States Government will—
 (1)engage with the Government of Mexico and the Government of Guatemala regarding new opportunities for cooperation on Mexico’s border with Guatemala;
 (2)foster cooperation between Mexican and Guatemalan authorities at high-volume ports of entry to synchronize border security technologies between Mexico and Guatemala to improve border security and trade facilitation; and
 (3)help modernize infrastructure and technology at ports of entry in Guatemala, including nonintrusive inspection equipment, to more fully automate the inspection process.
 (b)ImplementationNo later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security, shall submit a report to the congressional committees listed in subsection (c) that describes the steps that have been taken to implement the strategy described in subsection (a).
 (c)RecipientsThe congressional committees listed in this paragraph are— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on the Judiciary of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on the Judiciary of the House of Representatives. 17.Deterring visa overstays (a)Admission of nonimmigrantsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by striking the section designation and heading and all that follows through the end of subsection (a)(1) and inserting the following:
				
					214.Admission of nonimmigrants
						(a)In general
							(1)Terms and conditions of admission
 (A)In generalSubject to subparagraphs (B) and (C), the admission to the United States of any alien as a nonimmigrant may be for such time and under such conditions as the Secretary may prescribe, in his or her sole and unreviewable discretion, including when the Secretary deems necessary the giving of a bond with sufficient surety in such sum and containing such conditions as the Secretary shall prescribe, to ensure that at the expiration of such time or upon failure to maintain the status under which the alien was admitted, or to maintain any status subsequently acquired under section 248, such alien will depart from the United States.
 (B)Guam or CNMI visa waiver nonimmigrantsNo alien admitted to Guam or the Commonwealth of the Northern Mariana Islands without a visa pursuant to section 212(l) may be authorized to enter or stay in the United States, other than in Guam or the Commonwealth of the Northern Mariana Islands, or to remain in Guam or the Commonwealth of the Northern Mariana Islands for a period exceeding 45 days after the date on which the alien was admitted to Guam or the Commonwealth of the Northern Mariana Islands.
 (C)Visa waiver program nonimmigrantsAn alien admitted to the United States without a visa pursuant to section 217 shall not be authorized to remain in the United States as a nonimmigrant visitor for a period exceeding 90 days from the date on which the alien was admitted.
								(D)Bar to immigration benefits and to contesting removal
 (i)Defined termIn this subparagraph, the term good cause means extreme exigent humanitarian circumstances, determined on a case-by-case basis only, such as a medical emergency or force majeure.
 (ii)Consequence of overstaySubject to clause (iii), except for an alien admitted as a nonimmigrant under subparagraph (A)(i), (A)(ii), (G)(i), (G)(ii), or (G)(iii) of section 101(a)(15) or as a NATO–1, 2, 3, 4, 5, or 6 nonimmigrant, any alien who remains in the United States for a period of more than 30 days after the date on which the period of stay or parole authorized by the Secretary for the alien ends, without good cause, is inadmissible and ineligible for all immigration benefits or relief available under the immigration laws, including relief under sections 240A(b)(1), 240B(b), 245, 248, and 249, other than—
 (I)asylum; (II)relief as a victim of trafficking under section 101(a)(15)(T);
 (III)relief as a victim of criminal activity under section 101(a)(15)(U); (IV)relief under the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) as a spouse or child who has been battered or subjected to extreme cruelty;
 (V)relief as a battered spouse or child under section 240A(b)(2); (VI)withholding of removal under section 241(b)(3); or
 (VII)protection from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984.
 (iii)ExceptionThe Secretary may, in the Secretary's sole and unreviewable discretion, determine that a nonimmigrant is not subject to clause (ii) if—
 (I)the alien was lawfully inspected and admitted to the United States as a nonimmigrant; (II)the alien filed a nonfrivolous application for change of status to another nonimmigrant category or for an extension of stay before the date on which the alien's authorized period of stay as a nonimmigrant expired;
 (III)the alien has not been employed without authorization in the United States, before or during pendency of the application referred to in subclause (II);
 (IV)the alien has not otherwise violated the terms of the alien's nonimmigrant status; and (V)the Secretary, in the Secretary's sole and unreviewable discretion, determines that the alien is not a threat to national security or public safety.
 (iv)Detention and expedited removalAn alien described in clause (ii) who remains in the United States more than 30 days after the date on which the period of stay authorized by the Secretary ends, without good cause, shall be detained and the Secretary shall expeditiously remove the alien from the United States not later than 90 days after the date on which the alien is detained.
 (v)Limitation on judicial reviewNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, or sections 1361 and 1651 of such title, no court shall have jurisdiction to review any cause or claim, arising from, or relating to, the detention and expedited removal of an alien pursuant to clause (iv)..
 (b)Visa waiver program waiver of rightsSection 217(b) of the Immigration and Nationality Act (8 U.S.C. 1187(b)) is amended to read as follows:
				
 (b)Waiver of rightsAn alien may not be provided a waiver under the program unless the alien has— (1)signed, under penalty of perjury, an acknowledgment confirming that the alien was notified and understands that he or she will be—
 (A)ineligible for any form of relief or immigration benefit under the Act or any other immigration laws, including sections 240A(b)(1), 240B(b), 245, 248, and 249 (other than a request for asylum), relief as a victim of trafficking under section 101(a)(15)(T), relief as a victim of criminal activity under 101(A)(15)(U), relief under the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) as a spouse or child who has been battered or subjected to extreme cruelty, relief as a battered spouse or child under section 240A(b)(2), withholding of removal under section 241(b)(3), or protection from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984; and
 (B)subject to detention and expedited removal from the United States, if the alien fails to depart from the United States at the end of the 90-day period for admission;
 (2)waived any right to review or appeal under this Act of an immigration officer’s determination as to the admissibility of the alien at the port of entry into the United States; and
 (3)waived any right to contest any action for removal of the alien..
 (c)Detention and repatriation of visa waiver violatorsSection 217(c)(2)(E) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(E)) is amended to read as follows:
				
 (E)Detention and repatriation of aliensAny alien who fails to depart from the United States at the end of the 90-day period for admission shall be detained pending removal..
 (d)Issuance of nonimmigrant visasSection 221(a) of the Immigration and Nationality Act (8 U.S.C. 1201(a)) is amended by adding at the end the following:
				
 (3)The Secretary of State shall ensure that every application for a nonimmigrant visa includes an acknowledgment, executed by the alien under penalty of perjury, confirming that the alien—
 (A)has been notified of the terms and conditions of the nonimmigrant visa, including the waiver of rights under subsection (j); and
 (B)understands that he or she will be ineligible for all immigration benefits and any form of relief or protection from removal, including relief under sections 240A(b)(1), 240B(b), 245, 248, and 249, other than a request for asylum, relief as a victim of trafficking under section 101(a)(15)(T), relief as a victim of criminal activity under 101(A)(15)(U), relief under the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) as a spouse or child who has been battered or subjected to extreme cruelty, relief as a battered spouse or child under section 240A(b)(2), withholding of removal under section 241(b)(3), or protection from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984, and from contesting removal if the alien violates any term or condition of his or her nonimmigrant visa or fails to depart the United States not later than 30 days after the end of the alien’s authorized period of stay..
 (e)Bars to immigration reliefSection 221 of the Immigration and Nationality Act (8 U.S.C. 1201) is amended by adding at the end the following:
				
 (j)Waiver of rightsThe Secretary of State may not issue a nonimmigrant visa under section 214 to an alien (other than an alien who qualifies for a visa under subparagraph (A) or (G) of section 101(a)(15), who is eligible for relief under the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) as a spouse or child who has been battered or subjected to extreme cruelty, or qualifies for a visa as a NATO–1, 2, 3, 4, 5, or 6 nonimmigrant) until the alien has waived any right to relief under sections 240A(b)(1), 240B(b), 245, 248, and 249 (other than relief from removal under section 241(b)(3) or protection from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984), any form of relief established after the date on which the nonimmigrant visa is issued, and from contesting removal if the alien—
 (1)violates a term or condition of his or her nonimmigrant status; or (2)fails to depart the United States not later than the date that is 30 days after the last day of the alien’s authorized period of stay (as described in section 214(a)(1))..
 (f)Requirement that all nonimmigrants have a specified authorized period of stay end dateSection 235(a) of the Immigration and Nationality Act (8 U.S.C. 1225(a)) is amended by adding at the end the following:
				
 (6)Period of stayAny alien who an examining immigration officer has determined to be admissible as a nonimmigrant, except for aliens who are admissible under subparagraph (A)(i), (A)(ii), (G)(i), (G)(ii), or (G)(iii) of section 101(a)(15), or who such officer has determined to be eligible for parole—
 (A)shall be admitted or paroled, as appropriate, into the United States for a specific period; and (B)shall be issued documentation stating the end date of the alien’s period of stay in the United States..
			(g)Effective date; applicability
 (1)In generalThis section and the amendments made by this section shall— (A)take effect on the date of enactment of this Act; and
 (B)apply only to new visas, initial admissions of nonimmigrants, and initial requests for change of status from a nonimmigrant category to another nonimmigrant category under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258).
 (2)Previously admitted individualsAn individual previously admitted to the United States on a nonimmigrant visa who is present in the United States before the date of the enactment of this Act shall not be subject to this section or to the amendments made by this section until the alien departs from the United States or requests a change of nonimmigrant classification under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258).